Case 17-11213 Doc 504 Filed 01/31/19 Entered 01/31/19 14:47:51 Main Document Page 1 of 1



                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF LOUISIANA

   IN RE:                                                                      CASE NO.

   FIRST NBC BANK HOLDING
   COMPANY                                                                     17-11213
                                                                               SECTION A

   DEBTOR                                                                      CHAPTER 11


                         ORDER FOLLOWING STATUS CONFERENCE

            On January 31, 2019, a status conference was held, where Barbara B. Parsons and William
   E. Steffes attended as representatives for the Debtor, First NBC Bank Holding Company, Amanda
   George attended as representative for the U.S. Trustee, Jeffrey D. Sternklar and Jamie Cangelosi
   attended as representatives for the Official Committee of Unsecured Creditors, Christopher T.
   Caplinger attended as representative for lead plaintiffs in Securities Class Action, and Nicholas
   Katsonis as representative for Federal Deposit Insurance Corporation (FDIC). It was agreed that the
   litigation trust documents would be drafted by the end of next week.

         IT IS ORDERED that a status conference will be held on March 8, 2019 at 10:00 a.m. at 500
   Poydras Street, Suite B-709 New Orleans, Louisiana.

           IT IS FURTHER ORDERED that the Debtor will file a disclosure statement and plan by no
   later than April 17, 2019. The tentative hearing date for the disclosure statement is May 17, 2019
   at 10:00 a.m. at 500 Poydras Street, Suite B-709 New Orleans, Louisiana.

            New Orleans, Louisiana, January 31, 2019.



                                                        Hon. Elizabeth W. Magner
                                                        U.S. Bankruptcy Judge
